Citation Nr: 0334874	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to September 1, 
1993, for the assignment of a 30 percent evaluation for 
service-connected acne vulgaris.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected acne vulgaris.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of January 2002 and November 2002 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The Board notes that on November 17, 2003, new evidence was 
received by the Board from the veteran's representative.  
This new evidence consists of photographs in support of the 
veteran's claim of entitlement to an increased evaluation of 
his service-connected acne vulgaris.  Neither the veteran nor 
his representative waived RO consideration of this evidence; 
therefore, the issue of entitlement to an evaluation in 
excess of 30 percent for acne vulgaris will be addressed in 
the REMAND portion of this decision.  



FINDING OF FACT

The criteria for the assignment of a 30 percent rating for 
service-connected acne vulgaris were factually ascertainable 
on September 25, 1986.  



CONCLUSION OF LAW

The criteria for an effective date of September 25, 1986, for 
the assignment of a 30 percent rating for service-connected 
acne vulgaris, have been met.  38 U.S.C.A. §§ 5110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.400 (2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of the claim); Harper v. Brown, 
10 Vet. App. 125, 126-127 (1997) (holding that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  Thus, determining 
whether an effective date assigned for an increased rating is 
proper under the law requires: (1) determining the date of 
the receipt of the claim for the increased rating; and (2) a 
review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Hazan v. 
Gober, 10 Vet. App. 511, 521 (1992).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2003).  A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a) (2003); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Under 38 C.F.R. § 3.157(b)(1), an informal claim may consist 
of a VA report of examination or hospitalization, and the 
date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  

The veteran did not file a document that could be considered 
as a timely substantive appeal when his original claim for 
service connection for acne vulgaris was granted and a 
noncompensable rating was assigned by the RO in May 1970.  
See 38 C.F.R. § 20.302 (2003).  Consequently, the RO's May 
1970 assignment of a noncompensable rating for acne vulgaris 
became final.  See also 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2003).  At that time, VA examination in April 1970 
showed that the veteran's acne vulgaris was limited to his 
buttocks.

On September 1, 1993, the RO received a memorandum from the 
veteran's representative which indicated that he wished to 
open a claim for "chloracne due to agent orange."  After 
various correspondence between the parties, on March 20, 
1994, the RO received a letter from the veteran which 
clarified that he wished to file a claim for an increased 
rating for his "skin disease."  

At a VA examination in May 1994, the veteran was diagnosed 
with acne vulgaris (or chloracne) on the buttocks, lower 
back, and upper thighs.  In a September 1994 rating decision, 
the RO granted a 10 percent rating for the veteran's acne 
vulgaris, effective from September 1, 1993.  The RO 
determined that the spread of the disease to the veteran's 
lower back and upper thighs provided evidence that an 
extensive area was now involved and a 10 percent rating was 
warranted.  Subsequently, the veteran submitted VA outpatient 
treatment reports, dated from December 29, 1982 to January 2, 
1987.  Based on this evidence, the RO concluded that an 
effective date of December 29, 1982, for a 10 percent rating, 
could be assigned in accordance with 38 C.F.R. § 3.157.  In a 
November 2002 rating decision, the RO determined that 30 
percent evaluation was warranted for the veteran's service-
connected acne vulgaris from September 1, 1993.  

The veteran now asserts that the assigned 30 percent rating 
should be effective from December 29, 1982.  The veteran's 
service-connected acne vulgaris is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  The rating criteria 
contemplated by Diagnostic Code 7806 effective prior to 
August 30, 2002 provides that a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  

Following a full and thorough review of the evidence of 
record, the Board concludes that a 30 percent evaluation is 
warranted for the veteran's service-connected acne vulgaris 
from September 25, 1986.  A VA clinical record dated 
September 25, 1986 demonstrates "pustular lesions" on the 
buttocks, back and legs with much scarring.  Based on this 
evidence, the Board concludes that the veteran's 
symptomatology is consistent with a 30 percent evaluation in 
that it demonstrates extensive lesions and disfigurement.  
Accordingly, a 30 percent evaluation is warranted effective 
from September 25, 1986.

A 30 percent evaluation is not warranted prior to September 
25, 1986, as the evidence does not demonstrate eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement prior to that date.  VA clinical records dated 
from December 29, 1982 to January 1986 demonstrate 
impressions of mild cystic acne folliculitis on the buttocks 
and back.  A January 1983 clinical record notes an impression 
of mild cystic acne and a February 1983 clinical record notes 
three healing lesions, one on the buttocks and two on the 
back.  Mild cystic acne was also noted on clinical records 
dated in July 1983 and September 1983.  Clinical records 
dated in February 1984 and May 1984 reflect findings of no 
actual pustules and mild cystic acne.  A November 1984 
clinical record notes few pustules.  A February 1985 clinical 
record indicates two pustules were observed, one on the right 
buttock and one on the right flank.  Some scars were noted on 
the buttocks and lower back from previous lesions.  A January 
1986 clinical record demonstrates findings of a few pustules 
and scars on physical examination.  An impression of 
folliculitis under control was noted.  There are no medical 
records dated between January 1986 and September 25, 1986.  
Thus, the medical evidence dated prior to September 25, 1986 
does not document an increase in symptomatology sufficient to 
warrant the assignment of a 30 percent evaluation.  
Therefore, the Board concludes that September 25, 1986 is the 
appropriate effective date for the assignment of a 30 percent 
rating for the veteran's service-connected acne vulgaris, and 
an earlier date may not be assigned.  



ORDER

An effective date of September 25, 1986, for the assignment 
of a 30 percent rating for service-connected acne vulgaris is 
granted.  



REMAND

As previously noted, on November 17, 2003, the Board received 
new evidence from the veteran's representative in support of 
his claim for an increased evaluation of his service-
connected acne vulgaris.  This new evidence consists of 
pictures of the affected areas.  This evidence has not been 
reviewed by the RO.  Any pertinent evidence submitted by the 
appellant that is accepted by the Board must be referred to 
the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case unless 
this procedural right is waived in writing by the appellant.  
A review of the claims folder indicates that no such waiver 
has been received.

Accordingly, the Board finds that evidence pertinent to the 
veteran's claim of entitlement to an increased evaluation of 
his service-connected acne vulgaris has been received 
subsequent to the most recent Statement of the Case and the 
veteran has not submitted a written waiver of RO 
consideration of that evidence.  Therefore, the issue of 
entitlement to an increased evaluation of service-connected 
acne vulgaris must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The issue of entitlement to an 
increased evaluation of service-connected 
acne vulgaris should be reviewed, taking 
into consideration the evidence received 
from the veteran and/or his 
representative subsequent to the January 
2003 Statement of the Case.  

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



